187 Pa. Super. 243 (1958)
Farley et al., Appellants,
v.
Sley System Garages, Inc.
Superior Court of Pennsylvania.
Argued June 12, 1958.
September 11, 1958.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
*244 Irwin N. Rosenzweig, for appellants.
Ralph S. Croskey, with him Norman R. Bradley, for appellee.
OPINION PER CURIAM, September 11, 1958:
The order of the court below granting the motion for judgment n.o.v. and entering judgment for defendant is affirmed on the opinion of President Judge ALESSANDRONI of the Court of Common Pleas of Philadelphia County, as reported in 13 Pa. D. & C. 2d 680.